Asch, J. (dissenting).
The issue on this appeal involves defendant’s contention that the trial court excessively participated in the trial, to the extent of depriving defendant of a fair trial.
It is beyond cavil that the Trial Judge inappropriately participated in the examination of witnesses. But the outcome of this appeal should not have the vindication or condemnation of that Judge as its focus. What is critical is whether or not the defendant was fairly convicted. Examination of the record makes it clear that defendant’s alibi defense was disproven and his guilt proven beyond a reasonable doubt.
There was no objection by defense counsel at a meaningful time during the trial to the alleged misconduct on the part of the trial court. Further, in certain instances, defense counsel himself implicitly invited the trial court to examine the witness. There is in the entire trial transcript only one real troublesome instance respecting the trial court’s participation in the examination of witnesses: Dr. Rho, the Deputy Chief Medical Examiner, testified that the wound which the decedent suffered was caused by a sharp instrument, such as a knife, that was at least 4 to 5 *159inches long, no more than lVs inch wide, with a cutting edge on one side and a blunt edge on the other. The letter opener which was in defendant’s possession prior to the crime was physically described by the witnesses in respect to length and width and sharpness of point. However, there was no specific testimony as to whether the letter opener which was carried by the defendant as a weapon was blunt on one edge and cutting on the other. The Medical Examiner had testified that the type of weapon which could be used to inflict such a wound might be a knife. The trial court at this point inquired whether the wound could have been inflicted by “a letter opener which was sharp on one side and dull on the other * * * which would be ten inches long and approximately an inch wide.” The Medical Examiner answered in the affirmative, and defense counsel objected to the trial court’s question. In a postverdict motion, defendant claimed that the trial court exceeded its discretion by making inquiry of the Medical Examiner as to whether the wound suffered by the decedent was consistent or inconsistent with having been inflicted by a letter opener. The trial court explained in denying the motion, that the question was proper “to prevent confusion in the minds of the jurors” and that “it is the duty of a court to prevent confusion and to aid and assist in the search for truth.”
If this were a weak circumstantial case, then an argument might be advanced with some merit that the trial court committed reversible error in this particular instance. However, the circumstantial evidence is, as already noted above, strong and defendant’s alibi defense was totally demolished. The actions by the trial court in no way compare to the egregious conduct set forth in People v Yut Wai Tom (53 NY2d 44). Apparently the trial court was trying to convey to the jury the fact that the murder weapon did not have to be a knife, but could also be a letter opener. While defendant did not receive a perfect trial, the record unequivocally demonstrates that he received a fair trial.
Finally, it is clear on this record that the defendant has not preserved for appellate review the issue whether extensive participation by the Trial Judge in questioning witnesses deprived him of a fair trial.
*160Perhaps if this appeal had come before us a year ago, the issue it presents would have been easier to decide. (People v Yut Wai Tom, supra.) In that case, the question of whether a defendant was denied a fair trial because of the Trial Judge’s unwarranted interference in the examination of witnesses was deemed reversible conduct although defense counsel did not object to such intervention until late in the trial.
But the law is not static. Just recently, People v Charleston (56 NY2d 886) was decided and it clearly governs the instant situation.
There, the defendant contended on appeal that the Trial Judge’s extensive participation in the questioning of witnesses deprived him of a fair trial. The Court of Appeals held that such a claim is preserved for appellate review: “[W]hen there has been an objection at trial in some form sufficient to give the Judge an opportunity to correct the problem or when it is clear from the record that objection would have been unavailing * * * [AJfter it becomes ‘clear that the Judge intends to exceed his permissible role and assume the advocate’s function’ (53 NY2d, at p 55), it is incumbent upon defense counsel at least to attempt to register some protest to that conduct to preserve the matter for appellate review. In addition, the objection or objections must be of a nature to apprise the Trial Judge that it is his or her intrusion into the conduct of the trial that is at issue * * * [AJlthough defense counsel objected * * * to questioning by the Trial Judge, the record indicates that the objections were directed to specific questions rather than to the Judge’s general course of action or participation as a whole. By failing to call the Judge’s attention to his allegedly prejudicial conduct, defendant did not offer him an opportunity to alter or correct it * * * ‘[TJhe greater the Trial Judge’s penchant for participation in the questioning of witnesses, the more difficult will it be for counsel to register objection to the Judge’s conduct for fear of antagonizing him’ * * * and it is conceivable that in an extreme form this might excuse a defendant’s failure to make an appropriate objection. There is no indication in the record, however, that such a situation was present here. Defendant’s failure to make an appropriate objection *161or to move for a mistrial, therefore, must preclude review of his claim” (People v Charleston, supra, pp 887-888; emphasis supplied).
We affirmed the judgment of the Supreme Court, New York County (B. Roberts, J.), rendered September 7,1979, after a jury trial, convicting defendant James Charleston of, inter alia, attempted murder in the second degree and in so doing rejected defendant’s argument that the Trial Judge’s extensive participation in the questioning of witnesses deprived him of a fair trial (People v Charleston, 81 AD2d 1045). Appellant Charleston in his brief filed with this court noted as follows: “During the course of the trial, the judge asked 757 questions, which amounted to 32.81% of the total number of questions asked. The Court asked more questions during the trial than the prosecutor did * * * Not only did the Court unduly interfere with the orderly presentation of evidence and with the function of counsel, it interfered in a way that was absolutely harmful and prejudicial to defendant. For example, during the examination [of the doctor who examined the victim], the Court asked 56.82% of all the questions asked — more than the prosecutor and defense counsel combined. In addition to asking so many questions, the manner in which the Court asked them was prejudicial to the defendant in that the Court constantly repeated testimony * * * Through its questioning, the Court elicited testimony that served to bolster the credibility of the witness as an expert. During direct examination the Court took over the questioning and had the doctor repeat the gory details of the alleged crimes. The Court kept repeating testimony as to the seriousness of the injuries, thereby seeming to adopt and verify such testimony * * * The Court habitually usurped counsels’ role by asking numerous sequential questions and deflecting the attorneys’ approaches * * * These usurpations were highly prejudicial to defendant * * * Considering the, record * * * it is clear that the trial judge committed reversible error by intemperately and constantly interjecting himself into the trial, by ‘testifying’, by emphasizing inculpatory evidence, and by usurping the roles of counsel * * * all of which the Court did in a manner highly prejudicial to defendant.”
*162The People in their brief to this court in Charleston aptly noted that while defense counsel objected three times to specific questions by the Trial Judge, he never objected to the Judge’s general course of action or participation as a whole. In affirming our unanimous affirmance of the judgment of conviction in Charleston, the Court of Appeals acknowledged the validity of the People’s observation (56 NY2d 886).
Examination and comparison of the record on appeal in this case with that in Charleston on the issue of excessive interference of the Trial Judge in the conduct of the trial does not disclose a qualitative or quantitative substantial distinction so as to warrant a departure from the rationale enumerated by the Court of Appeals in Charleston or the conclusion that the instant record presents an “extreme form” of judicial conduct so as to excuse the defendant’s failure to make an appropriate objection.
Charleston (supra) does not enunciate a completely new test for what constitutes an “unfair trial” mandating reversal. But as I read the opinion, it comprehends the precise situation before us. Defendant failed to object to the conduct of the Trial Judge and thereby forfeited his claim on appeal.
I applaud the desire of my colleagues in the majority to maintain those principles of law which protect persons accused of crime. However, as an intermediate court, we are bound by the rulings of the next highest tribunal in the judicial pecking order. Therein rests one of the quintessential protections against arbitrary encroachments on individual freedom.
Accordingly, the judgment, Supreme Court, New York County, rendered March 28, 1979, convicting defendant, after a jury trial, of murder in the second degree and sentencing him to an indeterminate term of 15 years to life, should be affirmed.
Murphy, P. J., and Fein, J., concur with Lynch, J.; Asch, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered on March 28,1979, reversed, on the law and as a matter of
*163discretion in the interest of justice, and a new trial directed before another Justice.